     Case 2:18-cv-02850-MCE-KJN Document 45 Filed 05/20/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONDALEE MORRIS,                                  No. 2: 18-cv-2850 MCE KJN P
12                      Plaintiff,
13           v.                                         ORDER
14    G. MODHADDAM, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On April 16, 2020, the undersigned referred this action to the Post-

19   Screening ADR Project and stayed this action for 120 days. (ECF No. 38.)

20          On May 11, 2020, defendant Modhaddam filed an answer to the complaint. (ECF No.

21   43.) Defendant Modhaddam did not file a request to opt out of the Post-Screening ADR Project.

22          Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

23   order, defendant Modhaddam shall inform the court whether he intends to participate in the Post-

24   Screening ADR Project.

25   Dated: May 20, 2020

26
27
     Morr2850.opt
28
                                                       1
